111 F.3d 135
9 NDLR P 291
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James R. FREDRICKS, Appellant,v.ADM Milling Company, Inc. Appellee.
No. 96-2402.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 17, 1997.Filed April 7, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
James R. Fredricks brought this action under the Americans with Disabilities Act of 1990(ADA), 42 U.S.C. §§ 12101-12213, against ADM Milling Co., Inc.  (ADM).  He asserted that after he underwent total left knee replacement surgery in 1992, ADM refused to let him resume the maintenance position he had held since the mid-1970s.  The parties agreed to the appointment of a Special Master, whose factual findings would be final.


2
After a hearing, the Special Master found that Fredricks could not perform the required functions of his maintenance position without violating medical restrictions his treating physician imposed upon releasing him to return to work.  The Special Master further found that ADM's decision not to return Fredricks to his prior position was based on those medical restrictions, and thus concluded that his ADA claim failed.  The district court1 held that the Special Master committed no error of law, and adopted the report.  Fredricks timely appealed.


3
After reviewing the record and the parties' briefs, we agree with the district court's conclusion.  See Wooten v. Farmland Foods, 58 F.3d 382, 385 (8th Cir.1995).


4
Accordingly, we affirm.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri